DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Terminal Disclaimer
1.	The terminal disclaimer filed on 7/13/2020 has been approved and excepted.


Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 21 been renumbered 55.
In claims entered  5/28/2019 show that claim 21 was cancelled and cancelled all the way to claim 54. The next claim number will be 55.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coppage (US 6,741,687) in view Kunugi et al. (US 6,829,339) in further view of Kahn (US 2007/0091869) in further view of Shivani (WO 2010/092439).
Regarding claim 1, Coppage teaches a computer-implemented method executed by one or more computing devices, comprising:
receiving, by at least one of the one or more computing devices, a request over a first telephony connection from a first communication device associated with a first user (fig. 1, 3, col. 8, lines 34-55. A caller making a call to a callee is received by the network system in which a call request would be associated with a telephone number of the callee.);
sending, by at least one of the one or more computing devices, one or more response communications over the first telephony connection to the first communication device associated with the first user (col. 8, lines 34-col. 9, lines 29. The system sends a response message to inform the caller of an account balance in which the system directs the caller to update or replenish the account. The message is sent the caller over a network connection associated with the caller.);
Coppage teaches calling a called party and having a response message sent to the caller in association to making a call that notifies the caller of an insufficient funds to complete the call, however Coppage does not specifically teach sending, by at least one of the one or more computing devices, one or more response communications indicative of a confirmation of transmission of the request to the second communication device associated with the second user over the first telephony connection to the first communication device associated with the first user; disconnecting, by at least one of the one or more computing devices, the first telephony connection with the first communication device of the first user and sending, by at least one of the one or more computing devices, a notification over a second telephony connection to the second communication device associated with the second user, the notification including information sufficient to allow the second user to identify the first user or the communication device associated with the first user. 

The combination of Coppage and Shivani teach the system sending the caller confirmation of the transmission in light of trying to connect to the called party.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage to incorporate sending a response to the caller in light of the called party information of transmission. The modificion would provide the system with transmission of call signals to the called party, which would provide a status of the called party and provide confirmation of transmission to the calling party. 
Kunugi teaches disconnecting, by at least one of the one or more computing devices, the first telephony connection with the first communication device of the first user (see fig. 1, 3, col. 9, lines 46-col. 10, line 12. Upon the system checking the account balance, since the account balance is insufficient to complete a call, the system would then disconnect the caller from the system.). 
The combination of Kunugi to Coppage and Shivani teach the system the caller making a call to a caller and then based on account balance disconnect the caller from the system in regards to a low balance. Therefore, the combination would teach the receiving by the system a call request and then the system providing a message 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage and Shivani to incorporate sending a response and disconnecting the caller from the system. The modificion would provide the system checking a current balance of the user making the call, providing a response in regards to the account balance and then disconnecting the caller in regards to the account balance being below. 
Kahn teaches sending, by at least one of the one or more computing devices, a notification over a second telephony connection to the second communication device associated with the second user, the notification including information sufficient to allow the second user to identify the first user or the communication device associated with the first user (¶ 0035-0038. The system notifies the called party with a message that identifies the caller and a possible addition for why the call was not completed (i.e. telephone number of caller and message that follows (0035-0038)). The system can notify the called party by SMS or voicemail.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage, Kunugi and Shivani to incorporate the system functionality of disconnecting the caller upon no credit for making the call is available and notifying the called party of the attempt of the caller to make a call but cannot complete the call due to insufficient funds. The motivation for the modification would be to include the system functionality in which after the system sends a message to the caller that he/she has no credit (Coppage and Kunugi), have the caller be able to 




Regarding claim 19, Coppage teaches an apparatus, comprising:
one or more processors (fig. 1,3. The network system would have processors in order to function.);
one or more memories operatively coupled to at least one of the one or more processors and having instructions stored thereon that, when executed by at least one of the one or more processors, cause at least one of the one or more processors to (fig. 1,3. The network system would have processors and memory with instruction in order to processes the function and commands of the program.):
receive a request over a first telephony connection from a first communication device associated with a first user identifying a second communication device associated with a second user (fig. 1, 3, col. 8, lines 34-55. A caller making a call to a callee is received by the network system in which a call request would be associated with a telephone number of the callee.);
send one or more response communications over the first telephony connection to the first communication device associated with the first user (col. 8, lines 36-col. 9, lines 29. The system sends a response message to inform the caller of an account balance in which the system directs the caller to update or replenish the account. It would be obvious that the message is sent the caller over a network connection associated with the caller.);
Coppage teaches calling a called party and having a response message sent to the caller in association to making a call that notifies the caller of an insufficient funds to complete the call, however Coppage does not specifically teach send one or more response communications indicative of a confirmation of transmission of the request to the second communication device associated with the second user over the first telephony connection to the first communication device associated with the first user; disconnect the first telephony connection with the first communication device of the first user and send a notification over a second telephony connection to the second communication device associated with the second user, the notification including information sufficient to allow the second user to identify the first user or the communication device associated with the first user. 
Shivani teaches send one or more response communications indicative of a confirmation of transmission of the request to the second communication device associated with the second user over the first telephony connection to the first communication device associated with the first user (see ¶ 0029-0030. The system generates an automatic confirmation of transmission based on the network server getting information from the called party line.). 	
The combination of Coppage and Shivani teach the system sending the caller confirmation of the transmission in light of trying to connect to the called party.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage to incorporate sending a response to the caller 
Kunugi teaches disconnect the first telephony connection with the first communication device of the first user (see fig. 1, 3, col. 9, lines 46-col. 10, line 12. Upon the system checking the account balance, since the account balance is insufficient to complete a call, the system would then disconnect the caller from the system.). 
The combination of Kunugi to Coppage and Shivani teach the system the caller making a call to a caller and then based on account balance disconnect the caller from the system in regards to a low balance. Therefore, the combination would teach the receiving by the system a call request and then the system providing a message (response) to the caller in regards to making the call and then disconnecting the caller form the system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage and Shivani to incorporate sending a response and disconnecting the caller from the system. The modificion would provide the system checking a current balance of the user making the call, providing a response in regards to the account balance and then disconnecting the caller in regards to the account balance being below. 
Kahn teaches send a notification over a second telephony connection to the second communication device associated with the second user, the notification including information sufficient to allow the second user to identify the first user or the (¶ 0035-0038. The system notifies the called party with a message that identifies the caller and a possible addition for why the call was not completed (i.e. telephone number of caller and message that follows (0035-0038)). The system can notify the called party by SMS or voicemail.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage, Shivani and Kunugi to incorporate the system functionality of disconnecting the caller upon no credit for making the call is available and notifying the called party of the attempt of the caller to make a call but cannot complete the call due to insufficient funds. The motivation for the modification would be to include the system functionality in which after the system sends a message to the caller that he/she has no credit (Coppage and Kunugi), have the caller be able to replenish the account or the system would disconnect the call made to the callee (Kunugi) and notify the callee of the call attempt by SMS or voicemail (Kahn).


5.	Claims 2, 4, 5, 7, 12, 13, 14, 15, 16, 17, 18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coppage (US 6,741,687) in view Kunugi et al. (US 6,829,339) in further view of Kahn (US 2007/0091869) in further view of Shivani (WO 2010/092439).
	Regarding claim 2, Coppage teaches the computer-implemented method of claim 1, wherein the received request is associated with the activation of more or more characters on an input interface of the first communication device of the first user (see col. 8, lines 42-45. A user can dial or inputs digits which could be a telephone number or MIN identifier or IP address.). 


Regarding claim 4, Coppage teaches the computer-implemented method of claim 1, wherein the received request is associated with one or more financial conditions related to the first user (see col. 7, lines 31-65. When the caller is attempting to make a call to a destination device the system would receive the request for making the call and would check to see the prepaid status of the caller’s account. Thus, the financial conditions related to the caller would be determined if the account is authorized or rejected for making the call.).


Regarding claim 5, Coppage teaches the computer-implemented method of claim 4, wherein the one or more financial conditions related to the first user comprise at least one of: a balance below a preset threshold on an account held by the first user, an available credit amount below a preset threshold on an account held by the first user, an available balance below a preset threshold on a calling card utilized by the first user (see col. 9, lines 16-26. The system conditions based on rejection would instruct the caller by either text, video or audio message to add value to the prepaid account. Thus, if the system rejects the authorize call based on account balance, therefore the system would have a preset limit in which the account balances in which the system would reject the user.).    


	Regarding claim 7, Coppage teaches the computer-implemented method of claim 1, wherein the received request is associated with a type of telephone service account used by the first user (see col. 3, lines 5-20. The subscribers’ service is associated with a telephone network in order to have a prepaid service account. Thus, being obvious that a user would have a prepaid service with a telephone network service.). 

	
	Regarding claims 12 and 13, Coppage teaches the computer-implemented method of claim 1, (12) wherein the one or more response communication comprises a confirmation and (13) the computer-implemented method of claim 12, wherein the confirmation comprises at least one of a ring back tone, a device tone, a voice announcement, a voice message, an SMS message, an IM message, a data message, and an unstructured supplementary service data message (see col. 9, lines 11-26. A confirmation message for notifying the caller based on account conditions (i.e. insufficient funds), the system would provide an audio or video or text message to caller notifying him/her of the account funds being low. Thus, the system response is due to the rejection of the prepaid call regarding a low account balance which would confirm the status of the account.).

	Regarding claim 14, Coppage teaches the computer-implemented method of claim 1, wherein the one or more response communication comprise an option menu,  (see col. 8, lines 45-52. The caller can make an input selection for a prepaid call which the system would receive the input selection made by the caller. Therefore it would be obvious that a menu was presented to the caller in order to make a prepaid call. It would be further obvious that the menu can consist of more options which would be based on designer’s preference.).


	Regarding claim 15, Coppage teaches the computer-implemented method of claim 14, making a selection in a menu for making a prepaid call, however Coppage, Kunugi and Shivani do not expressly teach wherein the notification sent to the second communication device is based, at least in part on the one or more options selected.
Kahn teaches wherein the notification sent to the second communication device is based, at least in part on the one or more options selected (see ¶ 0035-0038. The system notifies the called party with a message that identifies the caller and a possible addition for why the call was not completed (i.e. telephone number of caller and message that follows (0035-0038)). The system can notify the called party by SMS or voicemail. The notification base on the caller’s selection could generate a notification which would be sent to the called party based on the interaction between the caller and the system.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage, Kunugi and Shivani to incorporate the system 



	Regarding claim 16, Coppage teaches the computer-implemented method of claim 1, wherein the first of second telephony connections comprise at least one of a voice over Internet protocol connection and a public switched telephone network connection (see fig. 1. The caller and called party are connected via a PSTN connection.). 


Regarding claim 17, Coppage, Kunugi and Shivani do not expressly teach the computer-implemented method of claim 1, wherein the notification comprises at least one of a missed call indicator, a voice message, an SMS message, an IM message, a data message, and an unstructured supplementary service data message. 
Kahn teaches wherein the notification comprises at least one of a missed call indicator, a voice message, an SMS message, an IM message, a data message, and an  (see ¶ 0035-0038. The system notifies the called party with a message that identifies the caller and a possible addition for why the call was not completed (i.e. telephone number of caller and message that follows (0035-0038)). The system can notify the called party by SMS or voicemail.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage, Kunugi and Shivani to incorporate the system functionality of disconnecting the caller upon no credit for making the call is available and notifying the called party of the attempt of the caller to make a call but cannot complete the call due to insufficient funds. The motivation for the modification would be to include the system functionality in which after the system sends a message to the caller that he/she has no credit (Coppage and Kunugi), have the caller be able to replenish the account or the system would disconnect the call made to the callee (Kunugi) and notify the callee of the call attempt by SMS or voicemail (Kahn).



Regarding claim 18, Coppage, Kunugi and Shivani do not expressly teach the computer-implemented method of claim 1, wherein the notification includes information sufficient to allow the second user to request or establish a connection with the first communication device using the second communication device. 
Kahn teaches wherein the notification includes information sufficient to allow the second user to request or establish a connection with the first communication device using the second communication device (see ¶ 0035-0038. The system notifies the called party with a message that identifies the caller and a possible addition for why the call was not completed (i.e. telephone number of caller and message that follows (0035-0038)). The system can notify the called party by SMS or voicemail.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage, Kunugi and Shivani to incorporate the system functionality of disconnecting the caller upon no credit for making the call is available and notifying the called party of the attempt of the caller to make a call but cannot complete the call due to insufficient funds. The motivation for the modification would be to include the system functionality in which after the system sends a message to the caller that he/she has no credit (Coppage and Kunugi), have the caller be able to replenish the account or the system would disconnect the call made to the callee (Kunugi) and notify the callee of the call attempt by SMS or voicemail (Kahn).


Claim 20 is rejected under the same rationale as claim 2.


6.	Claims 3, 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coppage (US 6,741,687) in view Kunugi et al. (US 6,829,339) in further view of Kahn (US 2007/0091869) in further view of Shivani (WO 2010/092439) in further view of Walker (US 5,825,863).
Regarding claim 3, Coppage, Kunugi, Shivani and Kahn do not teach the computer-implemented method of claim 1, wherein at least one of the one or more characters comprises at least one: a “*” character, a “#” character, and a “0” character.
	Walker further teaches wherein at least one of the one or more characters comprises at least one: a “*” character, a “#” character, and a “0” character (see col. 5, lines 18-29. The caller can dial digits which include character “*” that would provide authorization for using the prepaid account.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage, Kunugi, Shivani and Kahn to incorporate a character that would initialize the prepaid account with dial digits. The motivation for the modification would be to have the system recognize when the caller is using a prepaid card or account to make a call to a destination that would include a character to be entered for initialization.


Regarding claim 6, Coppage, Kunugi, Shivani and Kahn do not expressly teach the computer-implemented method of claim 1, wherein the preset threshold is equal to the cost of connecting a call between the first user and the second user.
Walker teaches wherein the preset threshold is equal to the cost of connecting a call between the first user and the second user (see col. 4, lines 51-61. There is a preset level (threshold) in which a caller's account will be charged in order to connect or stay connected between the caller and callee. Therefore the preset limit will trigger a function in which the cost of staying connected will be charged based on the cost of staying connected in relations to the preset level.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage, Kunugi, Shivani and Kahn to incorporate a preset level for charging the account based on the threshold of set for charging to stay connected. The motivation for the modification would be to keep the connection alive without disrupting the conversation or connection between the caller and callee.


7.	Claims 8, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coppage (US 6,741,687) in view Kunugi et al. (US 6,829,339) in further view of Kahn (US 2007/0091869) in further view of Shivani (WO 2010/092439) in further view of Titus et al. (US 2008/0318604).
	Regarding claims 8 and 9, Coppage, Kunugi, Shivani and Kahn do not expressly teach (8) the computer-implemented method of claim 1, wherein the received request is associated with one or more factors relating to the second user and (9) the computer-implemented method of claim 9, wherein the one or more factors relating the second user comprises at least one of: the location of the second user, the distance between the second user and the first user, and the telephone service provider of the second user. 
	Titus further teaches teach (8) wherein the received request is associated with one or more factors relating to the second user and (9) wherein the one or more factors relating the second user comprises at least one of: the location of the second user, the (see ¶ 0005. The caller will have a cost associated with the prepaid call based on location. If the location of the called party is within a given location the cost for the call will be depended on the location of the called party for the connection. Therefore being obvious that the location of the second user will be the depended cost factor for the prepaid call.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage, Kunugi, Shivani and Kahn to incorporate location based prepaid calling for a caller calling a destination. The motivation for the modification would be to have a cost factor based on location of the called party. Thus, the system will know if the caller has enough funds for the call based on the location of the called party for connection.


8.	Claims 10, 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coppage (US 6,741,687) in view Kunugi et al. (US 6,829,339) in further view of Kahn (US 2007/0091869) in further view of Shivani (WO 2010/092439) in further view of Hamadi et al. (US 2009/0029673).
	Regarding claims 10 and 11, Coppage, Kunugi, Shivani and Kahn do not expressly teach (10) the computer-implemented method of claim 1, wherein the received request is associated with one or more telephone network conditions and (11) the computer-implemented method of claim 10, wherein the one or more telephone network conditions comprise at least one of: times of peak network traffic, network 
	Hamadi further teaches teach (10) wherein the received request is associated with one or more telephone network conditions and (11) wherein the one or more telephone network conditions comprise at least one of: times of peak network traffic, network congestion, network load conditions, network time of day, and network geographic coverage (see ¶ 0030. The network charges for a prepaid call would be based on network conditions which would include location of the subscriber (geographic coverage) which the network could be roaming or non-roaming conditions which would provide costs and rates for different network conditions for the subscriber.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Coppage, Kunugi, Shivani and Kahn to incorporate location based prepaid calling for a caller calling a destination. The motivation for the modification would be to have a cost factor based on location of the subscriber which the network could be roaming or non-roaming conditions which would provide costs and rates for different network conditions for the subscriber.


9.	Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mobin et al. (US 2008/0037729) in view of Popperl et al. (US 2012/0094642).
Regarding claim 55, Mobin teaches a computer-implemented method executed by one or more computing devices on a telephony network, comprising: receiving a request over a first telephony connection from a first communication device associated (see fig. 3, ¶ 0053-0055. The caller initiates a call to a called party.); sending a communication over the first telephony connection to the first communications device, the communication comprising an options menu; receiving one or more selections over the first telephony connection of one or more of the options in the options menu (see fig. 3, ¶ 0053-0055. The system provides options to the caller for connecting to the callee in which the caller selects an option for communicating with the called party.); disconnecting the first telephony connection with the communication device of the first user (see fig. 3, ¶ 0053-0055. The caller not leaving a message for the callee, the system terminates the call.).
Mobin does not teach sending a notification over a second telephony connection to the second communication device associated with the second user, the notification based, at least in part, on the one or more options selected, and the notification including information sufficient to allow the second user to identify the first user or the first communication device associated with the first user.
Popperl teaches sending a notification over a second telephony connection to the second communication device associated with the second user, the notification based, at least in part, on the one or more options selected, and the notification including information sufficient to allow the second user to identify the first user or the first communication device associated with the first user (see ¶ 0021. The system provides notification of a call of the call party in which the caller does not leave a voice message. The system provides the caller’s info of the missed call to the called party.).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mobin to incorporate notification of the caller to the callee upon the caller selecting not to leave a message. The motivation for the modification provides the selection based menu for not leaving a message upon the callee being not available. The system provides a notification to the callee, upon termination of the caller. 
 
Conclusion
10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/
Examiner, Art Unit 2651

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651